     Case 3:21-cv-00080-DPM-JTR Document 12 Filed 09/10/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

PHILLIP STEWART                                                        PLAINTIFF
ADC #151956

v.                        No. 3:21-cv-00080-DPM-JTR

BRUCE SANDERS, Major,
North Central Unit, et al.                                         DEFENDANTS


                                     ORDER

      Plaintiff Phillip Stewart’s Motion for Copies (Doc. 11) is GRANTED IN

PART and DENIED IN PART. The Motion is GRANTED to the extent the Clerk is

directed to mail him a copy of the docket sheet in this case. Otherwise the Motion is

DENIED.

      IT IS SO ORDERED this 10th day of September, 2021.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                         1
